DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/17/2021, with respect to the rejection(s) of claim(s) 18-34 under United States Patent Application No. 2016/0005651 to Watanabe et al in view of United States Patent Application No. 2006/0073706 to United States Patent Application No. 2006/0073706 to Li et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent Application No. 2017/0330759 to Gohira et al in view of United States Patent Application No. 2006/0073706 to Li et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent Claims 18 and 26 recite “a predetermined temperature” but it is unclear what the predetermined temperature is of. Specifically, it is unclear what article is being measured- if any temperature will do or if it is the temperature of the coolant, or of the room, or of the chamber or the plasma therein or of the substrate. The lack of specificity of said target of temperature measurement which would define the predetermined temperature renders the claims unclear. 
For the purposes of examining based on the merits, the “a predetermined temperature” will be interpreted as any temperature within or part of the apparatus, such as the temperature of the coolant.
Claims 19-25 and 27-34 are rejected in part due to their dependency on Claims 18 and 26 respectively.

   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18-24, 26-30, 32 and 33 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2017/0330759 to Gohira et al in view of United States Patent Application No. 2006/0073706 to Li et al.
In regards to Claim 18, Gohira teaches a substrate processing system Fig. 3 comprising: a processing chamber 12 including a substrate support 18; and a controller 
Gohira does not expressly teach the oxide film is a metal film.
Li teaches that selective etching can be performed on a conductive oxide such as tin oxide (Claims 1-29, [0015, 0014-0029]).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a layer to be selectively etched that is also an oxide film analogous to that of Gohira out of tin oxide, as taught by Li, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143, Motivations A-E. The resulting apparatus would fulfill the limitations of claim.
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of oxide film to be etched, i.e., the type of substrate is not considered a positive limitation and the apparatus of Gohira would be capable of processing a tin oxide film or a metal film, based on user selection of the type of substrate/film to be etched, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 20, Gohira teaches the predetermined temperature is less than a temperature of the coolant during deposition of the metal oxide film on the substrate (as the wafer can be -40°C and the coolant can be -20°C, [0090-0091]).
In regards to Claim 21, Gohira teaches the predetermined temperature is less than or equal to 30 degrees Celsius (temperature wafer -20 to -40°C [0078]).
In regards to Claim 22, Gohira teaches the predetermined temperature is less than or equal to 25 degrees Celsius ((temperature wafer -20 to -40°C [0078]).  
In regards to Claim 23, Gohira teaches the processing chamber is located within a room (room temperature environment, [0186]); and the predetermined temperature is less than a temperature within the room (temperature wafer -20 to -40°C [0078]).

In regards to Claim 26, Gohira teaches substrate processing system Fig. 3 comprising: a processing chamber 12 including a substrate support 18; and a controller CNT configured to: based on a predetermined temperature (temperature wafer -20 to -40°C [0078]),, supplying coolant to at least one of: coolant channels 24 through the substrate support; wherein the predetermined temperature is less than 50 degrees Celsius (temperature wafer -20 to -40°C [0078]), and while supplying the coolant based on the predetermined temperature [0070-0091], remove a metal oxide film (silicon oxide film [0040], silicon being a metalloid and a semiconductor) from within the processing chamber including [0037-0101], flowing molecular hydrogen [0053-0055] into the processing chamber; and striking plasma within the processing chamber [0062], [0037-0101], thus performing the method of Fig. 1, which prepares a wafer, cools a wafer, and then etches the wafer.
Gohira does not expressly teach the metal oxide film is a tin oxide film.  However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of oxide film to be etched, i.e., the type 
In regards to Claim 27, Gohira does not expressly teach the metal oxide film is a tin oxide film.  However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of oxide film to be etched, i.e., the type of substrate is not considered a positive limitation and the apparatus of Gohira would be capable of processing a tin oxide film or a metal film, based on user selection of the type of substrate/film to be etched, there being no structural limitations in the claims to prevent this otherwise.
 In regards to Claim 28, Gohira teaches the predetermined temperature is less than or equal to 30 degrees Celsius (temperature wafer -20 to -40°C [0078]).
In regards to Claim 29, Gohira teaches the predetermined temperature is less than or equal to 25 degrees Celsius ((temperature wafer -20 to -40°C [0078]).  

In regards to Claim 32, Gohira teaches the controller is further configured to, during the deposition of the metal oxide film on the surface of the substrate, supply the coolant based on a second predetermined temperature that is greater than the predetermined temperature (as the wafer can be -40°C and the coolant can be -20°C, [0090-0091]).
In regards to Claim 33, Gohira teaches the controller is further configured to pump gas out of the processing chamber [0070].

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0330759 to Gohira et al in view of United States Patent Application No. 2006/0073706 to Li et al, as applied to Claims 18 and 26 respectively above, and in further view of United States Patent Application No. 2016/0005651 to Watanabe et al.
The teachings of Gohira in view of Li are relied upon as set forth in the above 103 rejection.
In regards to Claims 25 and 34, Gohira teaches the controller is configured to flow molecular hydrogen into the processing chamber (as per controller controls the valves with the first gas as needed to achieve a balance of gas [0050-0099]) but not exclusively only molecular hydrogen gas.

Watanabe teaches the controller is configured to flow only molecular hydrogen into the processing chamber, as a hydrogen gas is only in valve and gas source 40, 42, 44 [0072 and 0079].  
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Gohira in view of Li with the methodology of Watanabe using only molecular hydrogen gas. One would be motivated to do so for the predictable result of etching using only molecular hydrogen gas, as an art analogous . 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0330759 to Gohira et al in view of United States Patent Application No. 2006/0073706 to Li et al, as applied to Claim 26 above, and in further view of United States Patent Application No. 2016/0005651 to Watanabe et al.
The teachings of Gohira in view of Li are relied upon as set forth in the above 103 rejection.
In regards to Claim 31, Gohira teaches the controller is further configured to deposit the metal oxide film (tin oxide as per the teachings of Li above) on a surface of a substrate arranged on the substrate support.  
Watanabe teaches the controller is further configured to deposit the oxide film on a surface of a substrate arranged on the substrate support [0074-0077].  
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Gohira with the methodology of Watanabe of depositing an oxide as per a methodology for etching the substrate. One would be motivated to do so for the predictable result of etching using only molecular hydrogen gas, as an art analogous methodology that can be used through a controller. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /TIFFANY Z NUCKOLS/ Examiner, Art Unit 1716                                                                                                                                                                                                       
/KARLA A MOORE/Primary Examiner, Art Unit 1716